
	

114 S3294 IS: Mandatory BRACC Act
U.S. Senate
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3294
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2016
			Mr. Coats introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish the Mandatory Bureaucratic Realignment and Consolidation Commission to reduce outlays
			 flowing from direct spending. 
	
	
		1.Short title
 This Act may be cited as the Mandatory Bureaucratic Realignment and Consolidation Commission Act of 2016 or the Mandatory BRACC Act.
 2.DefinitionsIn this Act— (1)the terms account, budgetary resources, direct spending, discretionary appropriations, and sequestration have the meaning given such terms in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c));
 (2)the term Commission means the Mandatory Bureaucratic Realignment and Consolidation Commission established under section 4(a);
 (3)the term Commission bill means a bill consisting of the proposed legislative language recommended by the Commission under section 4(b)(3) and introduced under section 5(a);
 (4)the term outlays has the meaning given that term under section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622); and
 (5)the term total spending— (A)means all outlays of the Government;
 (B)includes outlays from off-budget entities and budget authority and outlays flowing therefrom, as applicable, designated as emergencies; and
 (C)does not include net interest. 3.PurposeThe purpose of this Act is to reduce outlays flowing from direct spending such that—
 (1)total spending for each fiscal year is not more than total revenues for the fiscal year; and
 (2)outlays flowing from direct spending are not more than 50 percent of total spending.
			4.Establishment of Mandatory Bureaucratic Realignment and Consolidation Commission
 (a)EstablishmentThere is established in the legislative branch a commission to be known as the Mandatory Bureaucratic Realignment and Consolidation Commission.
			(b)Duties
 (1)In generalThe Commission— (A)shall review all direct spending by the Federal Government to—
 (i)identify changes in law (which may include ways to streamline functions and increase efficiency within agencies or programs) that will reduce outlays flowing from the direct spending;
 (ii)identify the goals of each direct spending program; (iii)determine whether there are effective methods to measure the outcomes of each direct spending program;
 (iv)evaluate the usefulness of each direct spending program; (v)evaluate whether each direct spending program could be consolidated with another direct spending program, or a program subject to the availability of discretionary appropriations, with similar goals and make recommendations for consolidating the spending programs that are identified;
 (vi)evaluate the potential benefits of eliminating any direct spending program that does not have proven beneficial outcomes or usefulness and make rec­om­men­da­tions regarding eliminating direct spending programs that are identified;
 (vii)identify opportunities and make recommendations regarding ways for the Federal Government to reduce the cost or increase the efficiency of direct spending programs by contracting with private entities, or delegating authority to States, to perform activities relating to the program;
 (viii)identify direct spending programs and entitlement authorities that should be modified to be carried out subject to the availability of discretionary appropriations; and
 (ix)identify other ways to achieve the requirements described in paragraph (3)(B), as determined by the Commission; and
 (B)may review the offsetting receipts and discretionary appropriations of the Federal Government, as determined appropriate by the Commission.
					(2)Consultation and working groups
 (A)In generalIn carrying out the review under paragraph (1)(A), the Commission shall— (i)consult with experts in company restructuring, reorganizing, and cost cutting; and
 (ii)establish working groups for direct spending programs, as determined appropriate by the Commission, to provide recommendations to the Commission.
 (B)Members of working groupsThe individuals serving on a working group established under subparagraph (A)(ii) shall be employees or contractors of the Commission with expertise in a program reviewed by the working group.
					(3)Reporting and proposed legislation
 (A)In generalThe Commission— (i)shall identify changes in law that will result in the reduction of outlays that will achieve the requirements described in subparagraph (B);
 (ii)not later than 6 months after the date on which all members of the Commission are appointed, and upon an affirmative vote of a majority of the members of the Commission, shall submit to Congress and make publicly available a report containing—
 (I)a detailed statement of the findings, conclusions, and rec­om­men­da­tions of the Commission;
 (II)the assumptions, scenarios, and alternatives considered in reaching such findings, conclusions, and recommendations; and
 (III)proposed legislative language to carry out the changes in law identified under clause (i); and
 (iii)may include in the proposed legislative language submitted under clause (ii)(III) changes in law that reduce outlays such that the requirements under subparagraph (B) are exceeded.
 (B)RequirementsThe requirements under this subparagraph are that, according to the most recent budget estimates by the Congressional Budget Office as of the date on which the recommendations of the Commission are issued, outlays flowing from direct spending are reduced such that—
 (i)total spending is gradually reduced during the period of fiscal years 2018 through 2027; (ii)not later than the start of fiscal year 2027, and for each fiscal year thereafter, total spending is not more than total revenues; and
 (iii)not later than the start of fiscal year 2027, and for each fiscal year thereafter, outlays flowing from direct spending are not more than 50 percent of total spending.
						(c)Membership
				(1)In
 generalThe Commission shall be composed of 12 members, appointed as follows: (A)The President shall appoint 2 members.
 (B)The majority leader of the Senate shall appoint 2 members.
 (C)The minority leader of the Senate shall appoint 2 members.
 (D)The Speaker of the House of Representatives shall appoint 2 members.
 (E)The minority leader of the House of Representatives shall appoint 2 members.
 (F)The majority leader of the Senate or the minority leader of the Senate shall appoint 2 members, as necessary for there to be an equal number of appointments of members of the Commission made by members of each of the 2 major political parties.
 (2)DisqualificationsAn individual may not be appointed as a member of the Commission if the individual— (A)was an officer or employee of any establishment in the Federal Government at any time during the 5-year period ending on the date of the appointment; or
 (B)was registered as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) at any time during the 5-year period ending on the date of the appointment.
 (3)ChairpersonThe members of the Commission shall select a Chairperson from among the members of the Commission. (4)DateNot later than 1 month after the date of enactment of this Act, all members of the Commission shall be appointed.
				(5)Period of
 designationMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled not later than 14 days after the date on which the vacancy occurs in the same manner as the original appointment.
				(6)Compensation
 (A)In generalEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for a position at level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission.
 (B)Travel expensesMembers may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission.
					(d)Powers of the Commission
 (1)HearingsThe Commission may, for the purpose of carrying out this Act—
 (A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers advisable to carry out its duties; and
 (B)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, documents, tapes, and materials as the Commission considers advisable to carry out its duties.
 (2)Information from Federal agenciesThe Commission may request directly, or require, by subpoena or otherwise, from any Federal agency such information as the Commission considers necessary to carry out its duties. Upon a request of the Chairperson of the Commission, the head of a Federal agency shall furnish such information to the Commission.
				(3)Issuance and
		enforcement of subpoenas
 (A)IssuanceSubpoenas issued under paragraph (1) or (2) shall bear the signature of the Chairperson of the Commission and shall be served by any person or class of persons designated by the Chairperson for that purpose.
 (B)EnforcementIn the case of contumacy or failure to obey a subpoena issued under paragraph (1) or (2), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
					(4)Witness
 allowances and feesSection 1821 of title 28, United States Code, shall apply to witnesses requested or subpoenaed to appear at any hearing of the Commission. The per diem and mileage allowances for witnesses shall be paid from funds available to pay the expenses of the Commission.
 (5)Information from the Congressional Budget OfficeThe Commission may secure directly from the Congressional Budget Office such information, including estimates and analysis, as the Commission considers advisable to carry out its duties. Upon request of the Chairperson of the Commission, the Director of the Congressional Budget Office shall furnish such information, including estimates and analysis, to the Commission.
				(e)Staff of the Commission
				(1)Appointment and
 compensation of staffThe Chairperson may appoint and fix the compensation of a staff director and such other employees as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, but at rates not to exceed the annual rate of basic pay prescribed for a position at level V of the Executive Schedule under section 5316 of title 5 of the United States Code.
 (2)Agency assistanceUpon the request of the Chairperson, the head of any agency may detail an employee of the agency to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
				(f)Consultant, temporary, and intermittent
 servicesThe Chairperson of the Commission is authorized to procure the services of experts and consultants and temporary and intermittent services in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which such consultant or expert is engaged in the performance of the duties of the Commission.
 (g)TerminationThe Commission shall terminate on the day after the earlier of— (1)the date on which the Commission bill is enacted into law; or
 (2)the date on which the period during which Congress may consider the Commission bill (including the consideration of any veto message) expires under section 5.
 (h)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 5.Expedited procedures (a)IntroductionThe proposed legislative language recommended by the Commission under section 4(b)(3)—
 (1)shall be introduced in the Senate (by request), with any technical changes necessary to carry out the intent of the proposed legislative language, by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate not later than 10 legislative days after the date on which the proposed legislation is submitted to Congress; and
 (2)shall be introduced in the House of Representatives (by request), with any technical changes necessary to carry out the intent of the proposed legislative language, by the Speaker of the House of Representatives or by a Member of the House of Representatives designated by the Speaker of the House of Representatives not later than 10 legislative days after the date on which the proposed legislation is submitted to Congress.
				(b)Expedited consideration in House of Representatives
 (1)Placement on calendarUpon introduction in the House of Representatives, the Commission bill shall be placed immediately on the appropriate calendar.
				(2)Proceeding to consideration
 (A)In generalIt shall be in order, not later than 60 legislative days after the date the Commission bill is introduced in the House of Representatives, to move to proceed to consider the Commission bill in the House of Representatives.
 (B)ProcedureFor a motion to proceed to consider the Commission bill— (i)all points of order against the motion are waived;
 (ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the Commission bill;
 (iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (iv)the motion shall not be debatable; and
 (v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationIf the House of Representatives proceeds to consideration of the Commission bill— (A)the Commission bill shall be considered as read;
 (B)all points of order against the Commission bill and against its consideration are waived;
 (C)the previous question shall be considered as ordered on the Commission bill to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;
 (D)an amendment to the Commission bill shall not be in order; and (E)a motion to reconsider the vote on passage of the Commission bill shall not be in order.
 (4)Vote on passageIn the House of Representatives, the Commission bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
				(c)Expedited consideration in Senate
 (1)Placement on calendarUpon introduction in the Senate, the Commission bill shall be placed immediately on the calendar. (2)Proceeding to consideration (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 60 legislative days after the date the Commission bill is introduced in the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the Commission bill.
 (B)ProcedureFor a motion to proceed to the consideration of the Commission bill— (i)all points of order against the motion are waived;
 (ii)the motion is not debatable; (iii)the motion is not subject to a motion to postpone;
 (iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and
 (v)if the motion is agreed to, the Commission bill shall remain the unfinished business until disposed of.
						(3)Floor consideration
 (A)In generalIf the Senate proceeds to consideration of the Commission bill— (i)all points of order against the Commission bill (and against consideration of the Commission bill) are waived;
 (ii)consideration of the Commission bill, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (iii)a motion further to limit debate is in order and not debatable;
 (iv)an amendment to, a motion to postpone, or a motion to commit the Commission bill is not in order; and
 (v)a motion to proceed to the consideration of other business is not in order.
 (B)Vote on passageIn the Senate— (i)the vote on passage shall occur immediately following the conclusion of the consideration of the Commission bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate; and
 (ii)the Commission bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
 (C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the Commission bill shall be decided without debate.
					(d)Rules relating to Senate and House of Representatives
 (1)Coordination with action by other houseIf, before the passage by one House of the Commission bill of that House, that House receives from the other House the Commission bill—
 (A)the Commission bill of the other House shall not be referred to a committee; and (B)with respect to the Commission bill of the House receiving the resolution—
 (i)the procedure in that House shall be the same as if no Commission bill had been received from the other House; and
 (ii)the vote on passage shall be on the Commission bill of the other House. (2)Treatment of Commission bill of other HouseIf one House fails to introduce or consider the Commission bill under this section, the Commission bill of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the Commission bill in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)VetoesIf the President vetoes the Commission bill, consideration of a veto message in the Senate under this section shall be not more than 10 hours equally divided between the majority and minority leaders or their designees.
 (e)Rules of House of Representatives and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of the Commission bill, and supersede other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				6.Growth limitations in spending if savings are not enacted
 (a)DeterminationNot later than November 1, 2017, and November 1 of every fiscal year thereafter, the Office of Management and Budget shall determine whether total spending for the previous fiscal year was more than total revenues for the previous fiscal year.
 (b)Failure To enact savingsExcept as provided in subsection (d), if the Commission bill to achieve the requirements described in section 4(b)(3)(B) is not enacted, notwithstanding section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), effective on the first October 1 occurring after consideration of the Commission bill in the Senate and the House of Representatives, and October 1 of every fiscal year thereafter, the President shall limit the annual growth in outlays by ordering a sequestration, effective upon issuance, that ensures projected total spending for the fiscal year is not more than 3 percent greater than total spending for the previous fiscal year by reducing each nonexempt account by the uniform percentage necessary, unless—
 (1)the Office of Management and Budget determines that, as a result of reductions in budgetary resources under this subsection, total spending for the previous fiscal year was not more than total revenues for the previous fiscal year; or
 (2)changes in law have been enacted that will achieve the requirements described in section 4(b)(3)(B).
				(c)Implementation
 (1)In generalExcept as provided in paragraph (2), each sequestration under subsection (b) shall be implemented in accordance with the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).
 (2)No exemptions, other than payments on interest, or maximum reductionsSubsections (a), (b), and (d) through (k) of section 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905) and subsections (d)(2) and (e) of section 256 of such Act (2 U.S.C. 906) shall not apply to the sequestration under subsection (b).
				(d)Waiver
 (1)In generalA sequestration required to be ordered under subsection (b) for a fiscal year shall not be implemented if a bill or joint resolution is enacted, upon an affirmative vote of two-thirds of the Members of each House of Congress, waiving subsection (b) for such fiscal year.
 (2)Single fiscal yearA bill or joint resolution described in paragraph (1) may only waive subsection (b) for a single fiscal year.
